DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Species II (figure 3), and Subspecies B(figure 9B) in the reply filed on 10/18/2021 is acknowledged. Claims 1-2, 4, 7-8, and 13-14 have been indicated to be readable on the elected Species/Subspecies. Accordingly, Claims 3, 5-6, and 9-12 are withdrawn from further examination.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “54” has been used to designate both the second opening end and the suction surface in Figure 3.  A corrected drawing sheet in compliance with 37 CFR 1.121(d) is required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding Claim 2, the recitation of, “the suction surface” in Line 2 is unclear if this is the same surface previously recited in Claim 1 Line 8 which is also the surface that the first opening end opens to. For the purposes of prior art examination, the recitation is considered to mean, “the surface which is a suction surface” and Applicant is suggested to amend the limitation accordingly.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-8 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kupratis et al (US 2016/0245091 A1) hereinafter referred to as Kupratis.

    PNG
    media_image1.png
    470
    442
    media_image1.png
    Greyscale






Regarding Claim 1, Kupratis discloses a blade, comprising:
an airfoil portion (180B, figure 8B also reproduced/annotated above) having a pressure surface (184B, figure 8B) and a suction surface (186B, figure 8B) each of which extends between a base end (98B, figure 8B) and a tip end (96B, figure 8B) along a blade height direction between a leading edge (see annotated figure 8B) and a trailing edge (see annotated figure 8B); and
an internal passage (182B, figure 8B) passing through an inside of the airfoil portion (see figure 8B), the internal passage having a first opening end (192B, figure 8B) opening to one of the pressure surface or the suction surface (see inlet 192B opening to the pressure surface, figure 8B) and a second opening end (194B, figure 8B) being positioned closer to the tip end than the first opening end in the blade height direction (see figure 8B) and opening to a surface of the airfoil portion (see outlet 194B opening to the suction surface, figure 8B),
wherein, when L (see annotated figure 8B) is a length from the base end to the tip end in the blade height direction (see annotated figure 8B), a distance from the base end to the first opening end in the blade height direction is not less than zero and not greater than 0.3 L (see inlet 192B at the root of the airfoil, figure 8B).
Regarding Claim 7, Kupratis discloses that the internal passage includes a radial-directional passage portion (see annotated figure 8B) extending along the blade height direction (see annotated figure 8B), and
wherein, when S1 is a flow-passage cross sectional area of the internal passage at the first opening end (see cross sectional area at inlet 192B, figure 8B), S2 is a flow-passage cross sectional area of the internal passage at the second opening end(see 
Regarding Claim 8, Kupratis discloses that a distance from the base end to the second opening end in the blade height direction is not smaller than 0.9 L and not greater than 1.0 L (see outlet 194B being at the tip of the airfoil, figure 8B).
Regarding Claim 13, Kupratis discloses, when seen from the blade height direction, the second opening end is positioned downstream of the first opening end in a chord direction of the airfoil portion (see outlet 194B positioned downstream of inlet 192B in a chord direction i.e. leading to trailing edge direction of the airfoil, figure 8B).
Regarding Claim 14, Kupratis discloses a rotary machine (gas turbine 20, figure 1) comprising the blade according to claim 1.
Claims 1-2, 4 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 2017/0298742 A1).

    PNG
    media_image2.png
    548
    386
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    553
    337
    media_image3.png
    Greyscale

Regarding Claim 1, Johnson discloses a blade, comprising:
an airfoil portion (90, figure 3 also reproduced above) having a pressure surface (see 110, figure 3) and a suction surface (see 112, figure 3 or 4) each of which extends between a base end (see annotated figure 4 above) and a tip end (96, figure 4) along a blade height direction between a leading edge (114, figure 4) and a trailing edge (116, figure 4); and
an internal passage (132, figure 4) passing through an inside of the airfoil portion (see figure 4), the internal passage having a first opening end (130, figure 4) opening to one of the pressure surface or the suction surface (see bleed inlet 130 opening to the suction surface of the airfoil, figure 4) and a second opening end (146, figure 4) being positioned closer to the tip end than the first opening end in the blade height direction 
wherein, when L is a length from the base end to the tip end in the blade height direction (see annotated figure 4), a distance from the base end to the first opening end in the blade height direction is not less than zero and not greater than 0.3 L (see bleed inlet 130 near the root of the airfoil, figure 4).
Regarding Claim 2, Johnson discloses that the first opening end opens to the suction surface (see bleed inlet 130 opening to suction surface of the airfoil, figure 4).
Regarding Claim 4, Johnson discloses that the first opening end has a plurality of holes (see multiple bleed inlets 130, figure 4) opening to the one of the pressure surface or the suction surface (see the multiple bleed inlets 130 opening to the suction surface, figure 4 and Para 32 Lines 13-14).
Regarding Claim 14, Johnson discloses a rotary machine (gas turbine engine 10, figure 1) comprising the blade according to claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0328206 A1 relates to an airfoil with a plurality of inlets (see figure 3)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sabbir Hasan/Examiner, Art Unit 3745